Cite as 2014 Ark. 382

                   SUPREME COURT OF ARKANSAS
                                         No.   CR-14-534

                                                    Opinion Delivered September   18, 2014
SERGIO ANDRADE-MARTINEZ
                   APPELLANT                        PRO SE MOTION FOR EXTENSION
                                                    OF TIME TO FILE BRIEF
V.                                                  [WASHINGTON COUNTY CIRCUIT
                                                    COURT, NO. 72CR-12-677]
STATE OF ARKANSAS
                                  APPELLEE          HONORABLE WILLIAM A. STOREY,
                                                    JUDGE


                                                    APPEAL DISMISSED; MOTION
                                                    MOOT.


                                        PER CURIAM


       In 2012, judgment was entered reflecting that appellant Sergio Andrade-Martinez had

been found guilty by a jury of multiple felony offenses for which he was sentenced to an

aggregate sentence of 1788 months’ imprisonment. The Arkansas Court of Appeals affirmed.

Andrade-Martinez v. State, 2013 Ark. App. 604. The mandate on affirmance of the judgment was

issued on November 13, 2013.

       On January 14, 2014, sixty-two days after the mandate had been issued, appellant filed

in the trial court a pro se request for postconviction relief pursuant to Arkansas Rule of Criminal

Procedure 37.1 (2012), challenging the judgment. The trial court denied and dismissed the

petition on the ground that it was untimely. Appellant lodged an appeal from the order in this

court, and now before us is appellant’s motion for extension of time to file his brief-in-chief.

       We need not consider the merits of the motion for extension of time because it is clear

from the record that appellant could not prevail if an appeal were permitted to go forward. An
                                        Cite as 2014 Ark. 382

appeal from an order that denied a petition for postconviction relief will not be allowed to

proceed where it is clear that the appellant could not prevail. Laswell v. State, 2013 Ark. 407 (per

curiam); Bates v. State, 2012 Ark. 394 (per curiam); Martin v. State, 2012 Ark. 312 (per curiam).

In this case, the trial court did not have jurisdiction to consider appellant’s Rule 37.1 petition

because the petition was not timely filed.

        Pursuant to Arkansas Rule of Criminal Procedure 37.2(c), when there was an appeal from

a judgment of conviction, a petition for relief must be filed in the trial court within sixty days of

the date that the mandate was issued by the appellate court. The time limitations imposed in

Rule 37.2(c) are jurisdictional in nature, and, if the petition is not filed within that period, a trial

court lacks jurisdiction to grant postconviction relief. Laswell, 2013 Ark. 407; Holliday v. State,

2013 Ark. 47 (per curiam); Bates, 2012 Ark. 394; Talley v. State, 2012 Ark. 314 (per curiam). The

petition before the trial court was not timely filed, and, thus, the trial court had no jurisdiction

to grant the relief sought. When the trial court lacks jurisdiction, the appellate court also lacks

jurisdiction. Laswell, 2013 Ark. 407; Holliday, 2013 Ark. 47; Winnett v. State, 2012 Ark. 404 (per

curiam); Martin, 2012 Ark. 312.

        Appeal dismissed; motion moot.

        Sergio Andrade-Martinez, pro se appellant.

        No response.




                                                   2